Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Learned 8,998,556 and in view of Banwart 2014/0015223.
In Re Claims 1 and 15, Learned teaches an electric utility vehicle comprising:				a detachable platform (100) removably coupled to the load platform (120), wherein the detachable platform comprises:										a central hub (116) including a top surface (116);						three legs (210) coupled to the central hub, each leg configured to extend the respective leg to a ground surface while the detachable platform is coupled to the load platform; and			a controller configured to coordinate the three legs to control an orientation of the top surface. (Column 6, Lines 55 – Column 7, Line 15)
Learned does not teach a load platform supported on a chassis including at least two extendable legs supporting the load platform on at least two electrically driven wheels; 
However, Banwart teaches a load platform (2) supported on a chassis including an extendable leg (94) supporting the load platform on at least two electrically driven wheels (98); (Paragraph 86) and		wherein the extendable leg is pivotally (at 92, Fig. 4) mounted to the chassis and includes a joint allowing the leg to bend to an acute angle with the wheel adjacent to the chassis; (See Fig. 4) and		an extendable leg including a suspension pivot (96) configured to rotate a respective leg in a downward direction. (See Fig. 4) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a load platform including extendable legs in the vehicle of Learned as taught by Banwart in order to stabilize the platform.
Regarding Claim 9, Learned/Banwart discloses the claimed invention except for four extendable legs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have four extendable legs in order to increase stability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In Re Claim 15, Banwart teaches an extendable leg including a suspension pivot configured to rotate a respective leg in a downward direction.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Learned/Banwart and in view of McGregor et al. 2019/0118696.
In Re Claims 2-5, Learned/Banwart teaches the vehicle of Claim 1 as discussed above.
Learned/Banwart does not teach an expandable top surface.
However, McGregor teaches wherein the top surface (28) is expandable; and		wherein the top surface comprises a plurality of folded panels (21 left and right) and at least one actuator (103) configured to unfold the panels in response to an electric current (See Paragraph 132); and													An electrical appliance (Paragraph 142) supported on the top surface, wherein the detachable platform supplies electricity to the electric appliance; (See Paragraph 142) and				a folding tent supported on the detachable platform. (See Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an expandable top surface in the vehicle of Learned/Banwart as taught by McGregor in order to increase capacity.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Learned/Banwart and in view of Beitzen-Heineke 2019/0176911.
In Re Claim 7, Learned/Banwart teaches the vehicle of Claim 1 as discussed above.
Learned/Banwart does not teach wherein each of the at least two electrically driven wheels include a motor located within the respective wheel.
However, Beitzen-Heineke teaches wherein the at least two electrically driven wheels (10.1, 10.2) include a motor located within the respective wheel. (Paragraph 20)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wheels including a motor located in the respective wheels in the vehicle of Learned/Banwart as taught by Beitzen- Heineke in order to optimize footprint of the vehicle.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Learned/Banwart and in view of Delp et al. 2018/0050626.
In Re Claim 10, Learned/Banwart teaches the vehicle of Claim 1 as discussed above and a vehicle configured to: drive the utility vehicle to a deployment location with the detachable platform stored on the utility vehicle in a retracted state; extend, by actuators of the detachable platform, the three legs from the platform to a ground surface; and drive the utility vehicle away from the deployment location while leaving the detachable platform at the deployment location. (Column 7, Lines 38-55)
Learned/Banwart does not teach a memory storing instructions; and a processor communicatively coupled to the memory.
However, Delp et al. teach a memory storing computer-executable instructions; and a processor communicatively coupled to the computer to control a vehicle and a detachable platform. (See Paragraph 5 and 21)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a memory and a processor to the vehicle of Learned/Banwart as taught by Delp et al. in order to reduce labor needed to operate the vehicle.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banwart and in view of Beitzen-Heineke 2019/0176911.
In Re Claim 17, Banwart teaches an electric utility vehicle comprising:					a load platform (2) supported on a chassis including an extendable leg (94) supporting the load platform on at least two wheels (98), wherein the extendable leg each includes a suspension pivot (96) configured to rotate a respective leg in a downward direction; (See Fig. 4)
Banwart does not teach a motor located within a respective wheel of each of the at least two wheels.
However, Beitzen-Heineke teaches a motor located in a wheel. (Paragraph 20)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wheels including a motor located in the respective wheels in the vehicle of Banwart as taught by Beitzen-Heineke in order to optimize footprint of the vehicle.
In Re Claim 19, Banwart teaches wherein the extendable leg is pivotally (at 92, Fig. 4) mounted to the chassis and includes a joint allowing the leg to bend to an acute angle with the wheel adjacent to the chassis; (See Fig. 4) Banwart does not disclose four extendable legs.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have four extendable legs in order to increase stability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Banwart/Beitzen-Heineke and in view of Heyns et al. 2017/0311548
In Re Claim 20, Banwart/Beitzen-Heineke teaches the vehicle of Claim 17 as discussed above.
Banwart/Beitzen-Heineke is silent concerning an electro-magnetic actuator as the suspension pivot and a controller configured to dynamically adapt a downward biasing force of the electro-magnetic actuator.
However, Heyns et al. teach an electro-magnetic actuator as the suspension pivot (82, Fig. 2-4) and a controller (100) configured to dynamically adapt a downward biasing force of the electro-magnetic actuator. (See Fig. 2-4) (Paragraph 64)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a suspension pivot comprising an electro-magnetic actuator in the vehicle of Banwart/Beitzen-Heineke as taught by Heyns et al. in order to easily control the pivot.
Allowable Subject Matter
Claims 6, 8, 11-14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kondo, Matsumoto, and Lim et al. teach vehicles with detachable platforms comprising legs configured to extend.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652